Citation Nr: 0310388	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a postoperative left 
shoulder disability, evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from September 1984 to 
September 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO confirmed and continued a 10 percent rating 
for a disability classified as status post surgery for 
recurrent dislocation of the left shoulder.  A VA hearing 
officer issued a decision in December 1998 increasing the 
rating from 10 percent to 20 percent-effective from August 
1997, the date of receipt of the veteran's claim.  He 
continued with his appeal, requesting a rating higher than 20 
percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

On VA orthopedic examination in August 1999, it was found 
that the veteran had a tender surgical scar of the left 
shoulder.  The issue of a separate rating for the surgical 
scar of the left shoulder has not been developed for 
appellate review.  Accordingly, this issue is referred to the 
RO for appropriate development and consideration.  


FINDING OF FACT

The postoperative residuals of the left shoulder disability 
(of the minor arm) primarily consist of painful motion; 
abduction and elevation of the shoulder is to at least 
90 degrees, even considering the pain, and there is no 
fibrous union of the humerus.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for the postoperative residuals of the left shoulder 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was granted and a 10 percent rating was 
assigned for a left shoulder disability, effective August 
1991.  That rating remained in effect through August 1997.  

Service medical records reveal several episodes of 
dislocation of the left shoulder.  X-ray examination 
following reinjury of the left shoulder in May 1985 was 
interpreted as showing status post reduction of a left 
anterior-inferior shoulder dislocation and fracture of the 
glenoid.  

A statement was received from the veteran in August 1997 in 
support of a claim for increase for his left shoulder 
disability.  He related that his left shoulder had become 
more troublesome over time-he experienced aching, cramping, 
and a significant loss of mobility ad strength.  Subsequent 
statements were to essentially the same effect.  In addition, 
the veteran reported that, at times, his shoulder "locked 
up" and became useless.  He indicated that he had to take 
anti-inflammatory medications to treat swelling and pain.  

A VA orthopedic examination was performed in September 1997.  
The veteran related that he sometimes had stiffness of the 
left shoulder.  He noted that he sometimes experienced aching 
of the shoulder after heavy use.  He indicated that he had 
stopped playing softball because of shoulder problems.  He 
remarked that he occasionally took aspirin for shoulder pain.  
He voiced essentially the same complaints on subsequent VA 
examinations of the left shoulder  Additionally, he later 
reported limited range of motion of the shoulder and 
recurrent, intermittent dislocation of the joint.

Clinical inspection of the left shoulder revealed that there 
was no swelling, warmth, tenderness, crepitance, or effusion.  
The shoulder exhibited 180 degrees of abduction, 90 degrees 
of internal rotation, and 75 degrees of external rotation.  
The left trapezius muscles were tender without increased 
tightness.  X-ray examination of the left shoulder revealed 
calcific tendenitis.  The diagnosis was status post left 
shoulder repair, now with an ache extending to the left neck.  

A hearing was held before a VA hearing officer in September 
1998.  In testimony, the veteran stated that he experienced a 
great deal of pain and grinding of the left shoulder.  He 
described pain as constant and nagging and related that he 
took aspirin about four times per week, but this only 
partially relieved his shoulder pain.  He indicated that the 
shoulder had not actually separated since surgery several 
years before, but added that he had to be careful to keep it 
from popping out of position.  He noted that he had lost 
about one week from work, in recent months, because of 
problems involving the shoulder and the neck.  He pointed out 
that his boss had made arrangements for him to be reassigned 
away from a job as a telephone lineman because that job 
required reaching overhead.  He stated that he could no 
longer play softball or baseball.  

A statement, dated in May 1998, from Barry S. Levine, M.D., 
relates that the veteran was nine years status post 
arthroplasty of the left shoulder for recurrent dislocation.  
It was reported that the veteran continued to have mild 
limitation of terminal abduction and moderate limitation of 
external rotation of the left shoulder.  

On VA orthopedic examination in July 1998, clinical 
inspection of the left shoulder showed was no swelling or 
deformity.  No muscle atrophy was detected.  There was no 
tenderness.  Range of motion of the left shoulder, actively 
and passively, was as follows:  abduction to 110 degrees, 
forward elevation lacked about 45 degrees, external rotation 
to 45 degrees, internal rotation to 90 degrees, and extension 
to 45 degrees.  The diagnoses included recurrent dislocation 
of the left shoulder, status post surgical repair.  

Added to the claims file were medical records from James 
Campbell, M.D., dated from October 1997 to October 1998.  
They reflect the veteran's treatment for conditions which are 
not the subject of this appeal.  Similarly, a statement from 
Gilbert B. Poon, M.D., dated in March 1999, also reflects the 
veteran's treatment for a condition which is not the subject 
of this appeal.  

On VA orthopedic examination in August 1999, the veteran 
stated that he was right handed.  Clinical inspection 
revealed no edema.  Range of motion the left shoulder was as 
follows:  abduction 0 to 90 degrees, elevation 90 to 120 
degrees, flexion 0 to 90 degrees, elevation from flexion 90 
to 120 degrees, and extension 0 to 45 degrees.  The veteran 
had pain throughout range of motion.  X-ray examination 
showed no evidence of fracture about the left shoulder joint.  
The diagnoses included status post injury to the left 
shoulder with limited range of motion and pain upon 
range of motion.  

A VA orthopedic examination was performed in September 2001.  
It was reported that the veteran was right handed.  Range of 
motion of the left shoulder was as follows:  abduction 0 
degrees to 120 degrees with pain.  There shoulder was tender; 
there was no edema.  Other ranges of motion were as follows:  
flexion and elevation from 0 degrees to 130 degrees with 
pain.  Extension was from 0 degrees to 30 degrees with pain.  
Internal and external rotation were normal with pain.  
The diagnoses included status post injuries to the left 
shoulder.

Statements, dated in April 2002, were received from Dr. 
Mintz.  The physician reported that the veteran received 
treatment for calcific tendonitis, confirmed by 
X-ray examination.  He was prescribed Vioxx.  

A statement, dated in May 2002, was received from the 
veteran's employer.  It was related that the veteran had 
chronic left shoulder problems.  His disability had affected 
his job performance and had, in the past, caused him to be 
absent from work.  



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to 
the issue on appeal are liberalizing and, therefore, 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in August 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  So the duty to notify of necessary 
evidence and of the responsibility for obtaining or 
presenting that evidence has been fulfilled.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).



Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been obtained and associated with the 
claims file, too.  He also provided authorizations to permit 
the release of his confidential private medical records, and 
those records were obtained as well.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The claimant was notified of the need 
for VA examinations, and several were accorded him.  He was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested, and notified in the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran. Accordingly, the Board 
will address the merits of the claim.

In general, ratings are determined by applying a schedule of 
ratings that represents, as far as practically can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2002).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The ratings that follow are provided for impairment of the 
clavicle or scapula.  A 10 percent rating is warranted for 
malunion involving the major or minor extremity.  A 10 
percent rating is also warranted for nonunion without loose 
movement involving the major or minor extremity.  A 20 
percent rating is warranted for nonunion with loose movement 
involving the major or minor extremity.  A 20 percent rating 
is also warranted for dislocation involving the major or 
minor extremity.  The ratings are also applicable where there 
is impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 

The veteran's service-connected left shoulder disability is 
rated on the basis of impairment of the clavicle or scapula, 
in light of a history of recurrent dislocations.  A review of 
the record indicates that he underwent surgery, about 10 
years ago, because of recurrent left shoulder dislocation.  
However, the medical evidence provides no objective findings 
of left shoulder dislocation in recent years and, in fact, he 
even acknowledged in testimony during his personal hearing 
that his left shoulder has not separated since the surgery.  
The currently assigned 20 percent rating for impairment of 
the clavicle or scapula of the minor arm actually includes 
dislocation of the affected areas of the shoulder.  In any 
event, this is the highest rating provided by Diagnostic Code 
5203 based on impairment of the clavicle or scapula.  

The Board also has considered other potentially applicable 
diagnostic codes for evaluating the veteran's left shoulder 
disability.  After careful review of the evidence, though, 
the Board finds that there is no other basis for assigning a 
rating greater than 20 percent for his left shoulder 
disability.  Various examinations demonstrated that his left 
shoulder exhibits at least 90 degrees of abduction and at 
least 90 degrees of flexion/elevation.  Consequently, he 
cannot receive a higher rating under Diagnostic Code 5201 
based on limitation of motion of the minor arm.  Moreover, he 
does not have fibrous union of the humerus.  Consequently, he 
cannot receive a higher rating under Diagnostic Code 5202 
based on impairment of the humerus of the minor arm..

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a musculoskeletal disability that is at least 
partly rated on the basis of range of motion, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
(2002) and functional loss due to weakness, premature 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  

Statements and testimony from the veteran, as well as a 
statement from his employer, indicate that he experiences 
chronic left shoulder pain and that left shoulder pain has 
affected his job performance and has resulted in some time 
lost from work.  In fact, the medical evidence demonstrates 
that the veteran experiences pain with range of motion of the 
left shoulder.  However, as indicated above, despite his 
pain, he was still able to abduct and flex/elevate his left 
shoulder to at least 90 degrees.  Moreover, there is no 
objective evidence that he experiences significant weakened 
movement, premature or excess fatigability, or incoordination 
when performing range of motion of the left shoulder.  This 
includes when his shoulder is used repeatedly over time 
(prolonged use) or when his symptoms are most prevalent 
(during "flare-ups").  The currently assigned 20 percent 
rating, which includes limitation of motion of the minor arm 
to as much as midway between the side and shoulder level 
(i.e., to about 45 degrees of abduction or 
flexion/elevation), takes into account any additional range 
of motion loss from pain, weakened movement, excess 
fatigability or incoordination of the left shoulder.  So an 
increased evaluation, based on pain or functional loss alone, 
is not warranted.

For all the foregoing reasons, the claim for an increased 
rating for the left shoulder disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

The claim for a rating higher than 20 percent for the 
postoperative left shoulder disability is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

